—Judgment of the Supreme Court, New York County (Alvin Schlesinger, J., at suppression hearing; Howard Bell, J., at jury trial), rendered July 27, 1988, convicting defendant of attempted burglary in the third degree, criminal mischief in the fourth degree, possession of burglar’s tools, and attempted petit larceny, and sentencing him to an indeterminate term of imprisonment of 2 to 4 years, two definite jail terms of one year and one term of six months, all to run concurrently, unanimously affirmed.
Defendant’s guilt of attempted burglary in the third degree and possession of burglar’s tools was established beyond a *333reasonable doubt. In quick succession, defendant trespassed at a construction site, took some tools, and employed a hammer and saw to attack a store’s windows. (Other evidence showed that access to the store was blocked by permanent fixtures.) A little later, defendant broke into a parked car by smashing a vent window. He then vandalized the interior of the car causing several hundred dollars in damage. We conclude that this evidence satisfactorily established the necessary intent to commit the crimes as defined under Penal Law §§ 140.20 and 140.35. Concur—Carro, J. P., Milonas, Asch, Ellerin and Rubin, JJ.